Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bliss on May 6, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1, line 2, after “performing” --- one or a combination of --- [and/or] was changed to --- or ---;
	Line 9, “microfiber” was changed to “microfibers”;
Line 12, [microfibers] was changed to --- fibers or threads ---.
Claim 3, line 1, [microfiber is] was changed to --- microfibers are---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest a polishing pad made of a polishing layer of microfibers, a damping layer of resilient material including expanded semi-rigid polyurethane having a microcell structure, and an adhesive/attachment layer having a hook and loop fastener to connect to a bottom surface of a machine tool, wherein said damping layer, said adhesive layer and said polishing layer combine to form said polishing pad and wherein the polishing layer includes a fabric having a woven mesh of microfibers that define a back side of the polishing layer, said fabric being so tightly woven as to serve as a barrier to the resilient material of the damping layer such that the resilient material does not reach an active side of the polishing layer comprising the microfibers when said damping layer, adhesive layer and said polishing layer are combined, and such that the active side of the polishing layer of the polishing pad is free of resilient material of the damping layer, as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar layered pads for polishing machines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
May 5, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723